DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 5/4/2021. Claims 4-6, 9, 10, 13,14 and 24 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2021 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Applicant’s arguments have been considered but are not completely persuasive. 
Regarding evidentiary reference Fox, it is pointed out that the reference was cited to support the claimed limitation of “alkaline sodium aluminum phosphate”, as in the following excerpt from the office action:
“Carpenter does not specifically disclose sodium aluminum phosphate as
emulsifying salt. However, Carpenter discloses emulsifying salt, such as sodium
hexameta-phosphate, sodium tripolyphosphate, tetrasodium pyrophosphate, trisodium
phosphate or disodium phosphate (column 6 lines 7-9). One of ordinary skill in the art
would have known that alkaline sodium aluminum phosphate is one of many

have applied sodium aluminum phosphate as a functionally equivalent alternative
emulsifying salt in the analogue cheese composition with a reasonable expectation of
success.” 
A copy of the relevant evidentiary page was provided in the office action (page 365). 
Applicant’s comments based on the entire book chapter are not relevant as Fox is cited solely as an evidentiary reference as indicated in the above paragraph. Contrary to applicant’s argument the rejection of claims is not  on the basis of “being unpatentable over Carpenter et al. (US 5.807,601) in view  of  Fox et al.
(Cheese Chemistry, Physics and Microbiology 3rd edition (2004), page 365)” but rather  is based on “being unpatentable over Carpenter et al. (US 5.807,601) as evidenced by Fox et al. (Cheese Chemistry, Physics and Microbiology 3rd edition (2004), page 365)” (see page 3 in the office action).
   	 However, as pointed out by the applicant in the arguments (page 7 and 8) Carpenter does not disclose the  claimed  combination amounts of  ingredients as being result effective to produce an analogue cheese product as claimed. 
Therefore, upon further consideration, the rejection under 35 USC 103 is withdrawn.
	Claims 4-6, 9, 10, 13, 14 and 24 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Carpenter. However, as detailed in the record, the  claimed  combination amounts of  ingredients  is  not disclosed as being result effective in Carpenter, which discloses broad ranges of these components.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793